OPINION OF THE COURT
PER CURIAM.
The issue presented by Appellant is whether the records contain ample substantial competent evidence to support the approval by the Dade County Commission of the requested unusual use variance. The Court cannot substitute its judgment for that of the County Commission since the zoning resolution is supported by substantial competent evidence that the proposed excavations satisfy the applicable criteria *142for an unusual use and that such proposed use is compatible with the surrounding neighborhood. The Court affirms the decision of the Commission approving the requested unusual use. Irvine v Duvall County Planning Commission, 495 So.2d 167 (Fla. 1986); Metropolitan Dade County v Fuller, 515 SO.2d 1312 (Fla. 3d DCA 1987).
Affirmed.